 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9

10   ROLAND THOMAS KOCH,                                  1:18-cv-00546-NONE-GSA-PC
11                 Plaintiff,                             ORDER RE PLAINTIFF’S NOTICE OF
                                                          VOLUNTARY DISMISSAL UNDER
12         vs.                                            RULE 41
                                                          (ECF No. 4.)
13   PAM AHLIN, et al.,
14
                                                          ORDER DIRECTING CLERK TO CLOSE
                   Defendants.                            FILE
15

16          Roland Thomas Koch (“Plaintiff”) is a civil detainee proceeding pro se and in forma

17   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff filed the Complaint

18   commencing this case on April 19, 2018. (ECF No. 1.)

19          On December 18, 2018, the court screened the Complaint and dismissed it for failure to

20   state a claim, with leave to amend. (ECF No. 15.) On January 10, 2019, Plaintiff filed the First

21   Amended Complaint. 28 U.S.C. § 1915. (ECF No. 16.) On December 20, 2020, the court

22   screened the First Amended Complaint and dismissed it for failure to state a claim, with leave to

23   file a Second Amended Complaint. (ECF No. 19.) On January 21, 2020, Plaintiff filed a request

24   for a 90-day extension of time to amend the complaint, which was granted by the court on January

25   23, 2020. (ECF Nos. 20, 22.)

26          On February 20, 2020, Plaintiff filed a “motion for evaluation,” in which he asks the court

27   to agree with him that he should dismiss this case, without prejudice to refiling the case upon his

28   release from the facility where he is detained. Plaintiff describes his difficulties in preparing the

                                                      1
 1   amended complaint and asserts that he is also proceeding with a habeas corpus petition, which
 2   impedes his efforts in this case. The court construes Plaintiff’s “motion for evaluation” as a
 3   notice of voluntary dismissal of this case under Rule 41 of the Federal Rules of Civil Procedure.
 4          Plaintiff has a right to voluntarily dismiss this case under Rule 41. In Wilson v. City of
 5   San Jose, the Ninth Circuit explained:
 6                  Under Rule 41(a)(1), a plaintiff has an absolute right to voluntarily dismiss
            his action prior to service by the defendant of an answer or a motion for summary
 7          judgment. Concha v. London, 62 F.3d 1493, 1506 (9th Cir. 1995) (citing
            Hamilton v. Shearson-Lehman American Express, 813 F.2d 1532, 1534 (9th Cir.
 8          1987)). A plaintiff may dismiss his action so long as the plaintiff files a notice of
            dismissal prior to the defendant’s service of an answer or motion for summary
 9          judgment. The dismissal is effective on filing and no court order is required. Id.
            The plaintiff may dismiss some or all of the defendants, or some or all of his
10          claims, through a Rule 41(a)(1) notice. Id.; Pedrina v. Chun, 987 F.2d 608, 609-
            10 (9th Cir. 1993). The filing of a notice of voluntary dismissal with the court
11          automatically terminates the action as to the defendants who are the subjects of
            the notice. Concha, 62 F.2d at 1506. Unless otherwise stated, the dismissal is
12          ordinarily without prejudice to the plaintiff's right to commence another action for
            the same cause against the same defendants. Id. (citing McKenzie v. Davenport-
13          Harris Funeral Home, 834 F.2d 930, 934-35 (9th Cir. 1987)). Such a dismissal
            leaves the parties as though no action had been brought. Id.
14

15   Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). No defendant has filed an answer
16   or motion for summary judgment in this case. Therefore, Plaintiff’s notice of dismissal is
17   effective, and this case shall be closed.
18          Accordingly, IT IS HEREBY ORDERED that:
19          1.      Plaintiff’s notice of voluntary dismissal is effective as of the date it was filed;
20          2.      This case is DISMISSED in its entirety without prejudice to refiling the case; and
21          3.      The Clerk of the Court is DIRECTED to close the file in this case and adjust the
22                  docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).
23
     IT IS SO ORDERED.
24

25      Dated:     February 24, 2020                                /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
26

27

28


                                                      2
